                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


 JESSE CLUBB,

                 Plaintiff,                                    Case No.: ___________

           v.

MARINETTE COUNTY, SHERIFF JERRY SAUVE,
JOHN DOES 1-10, ADVANCED CORRECTIONAL
HEALTHCARE, INC., BRIAN WRUK,
ASHLEY ELAND, DOCTORS 1-10, NURSES 1-10,
WISCONSIN COUNTY MUTUAL INSURANCE
COMPANY, ARAMARK SERVICES, INC.,
ABC INSURANCE COMPANY, DEF INSURANCE
COMPANY, GHI INSURANCE COMPANY, and
JKL INSURANCE COMPANY,

                 Defendants.


                                         COMPLAINT


       NOW COMES Plaintiff, JESSE CLUBB, by his attorneys, Cade Law Group LLC,

and as and for his complaint against the Defendants, alleges and shows to the Court as

follows:

       1.       This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of the Plaintiff’s rights guaranteed by the United States Constitution and

the Eighth and Fourteenth Amendments.

       2.       This Court has jurisdiction pursuant to 42 U.S.C. § 1983 and 28 U.S.C. §§

1331, 1332, 1343(a)(3), 1342(a)(4), and 1367(a), as alleged infra.

       3.       At all times mentioned herein, all Defendants were acting under color of state

law, or rights secured to plaintiff by the Eighth and Fourteenth Amendments to the United




           Case 1:20-cv-01683-WCG Filed 11/08/20 Page 1 of 17 Document 1
States Constitution and the laws of the United states. This Court has supplemental

jurisdiction over these claims asserted under state law by virtue of 28 U.S.C. § 1367.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 as the events

complained of arose in this judicial district, and the Defendants work or are located in this

District.

                                         THE PARTIES

        5.      Plaintiff Jesse Clubb (“Clubb”) is a citizen of the State of Michigan, and

resides at 404 2nd Street, Menominee, Michigan 49858. Clubb previously was an inmate at

the Marinette County Jail. As alleged more fully below, Clubb suffered a dental injury as

the result of being denied dental care while an inmate.

        6.      Defendant Marinette County (“County”) is a municipal entity in the State of

Wisconsin and is located at 1926 Hall Avenue, Marinette, Wisconsin 54143. Marinette

County, through the Marinette County Sheriff’s Department (“Department”), manages,

oversees and operates the Marinette County Jail (“Jail”), including the responsibility to

provide medical care to prisoners and others in the custody of the Department. Further,

the Department was responsible for the confinement, maintenance and medical care of all

persons confined at the Jail. Marinette County is responsible for the training, supervising

and disciplining of Jail employees and Department employees, adopting, implementing and

enforcing Jail policies and practices, and ensuring jail conditions and treatment of

detainees comply with United States Constitution and other federal, state and local laws,

as well as written jail policies. Marinette County is liable for the Jail’s policies, practices and

customs that caused the harm alleged herein. Pursuant to Wis. Stat. § 895.46(1)(a),

Marinette County is required to pay or indemnify all judgments, including compensatory




                                         -2-
            Case 1:20-cv-01683-WCG Filed 11/08/20 Page 2 of 17 Document 1
and punitive damages, attorney’s fees and costs that that may be awarded against its

officials, employees and agents.

       7.     Defendant Jerome T. Sauve a/k/a Jerry Suave (“Suave”), at all times

material, was the Sheriff of Marinette County and the head of the Department. As the

Sheriff, Sauve is responsible for the health, safety, welfare and human treatments of all

inmates at the Jail. Pursuant to Wis. Stat. § 302.336(2), Sauve was responsible for the

confinement, maintenance and medical care of all persons confined at the Jail. Sauve is

responsible for the training, supervising and disciplining of Jail employees and Department

employees, adopting, implementing and enforcing Jail policies and practices, and ensuring

jail conditions and treatment of detainees comply with United States Constitution and other

federal, state and local laws, as well as written jail policies. At all times relevant here, Sauve

had personal knowledge of the defacto policies, practices and customs of inadequate

medical care and/or the failure to provide any medical care at the Jail, amongst other

defacto policies referred to herein. Sauve’s principal place of business is at 2161 University

Drive, Marinette, WI 54143.

       8.     Defendants John Does 1 to 10, upon information and belief, are adult citizens

of the State of Wisconsin and employees of either Marinette County or the Department,

responsible for the health, safety, security, welfare and humane treatment of all inmates

housed at the Jail, including Clubb. Their identities are unknown presently. The Complaint

will be amended to identify them by names when their identities are discovered.

       9.     Collectively, defendants Marinette County, Sauve and John Does 1-10 shall

be referred to as the “County Defendants,” unless otherwise stated.

       10.    Defendant Advanced Correctional Healthcare, Inc. (”Advanced”), upon

information and belief, is an Illinois Corporation licensed to do business in the State of


                                      -3-
         Case 1:20-cv-01683-WCG Filed 11/08/20 Page 3 of 17 Document 1
Wisconsin and has a principal business address at 3922 W. Baring Trace, Peoria, IL

61615. Upon information and belief, Advanced’s registered agent in the State of Wisconsin

is C T Corporation System, 301 S. Bedford Street, Suite 1, Madison, WI 53703.

       11.      Brian Wruk, upon information and belief, was at all material times a sergeant

deputy employed by the Department, and a citizen of the State of Wisconsin. Sgt. Wruk’s

home address is unknown at this time.

       12.      Defendant Ashley Eland, upon information and belief, was at all material

times a nurse employed by Advanced and/or the County, who provided medical care to

Clubb, and a citizen of the State of Wisconsin. Nurse Eland’s home address is unknown

at this time.

       13.      Defendants Doctors 1 to 10 are adults and employees of Advanced or

independent contractors hired by Advanced, responsible for the health, safety, security,

welfare and humane treatment of all inmates housed at the Jail, including Clubb, pursuant

to the Contract and acting within the scope of their employment. Their identities are

unknown presently. The Complaint will be amended to identify them by names when their

identities are discovered.

       14.      Defendants Nurses 1 to 10 are adults and employees of Advanced or

independent contractors hired by Advanced, responsible for the health, safety, security,

welfare and humane treatment of all inmates housed at the Jail, including Clubb, pursuant

to the Contract and acting within the scope of their employment. Their identities are

unknown presently. The Complaint will be amended to identify them by names when their

identities are discovered.

       15.      Defendant Wisconsin County Mutual Insurance Company (“Wisconsin

County Mutual”) is a domestic insurance corporation authorized and licensed to do


                                      -4-
         Case 1:20-cv-01683-WCG Filed 11/08/20 Page 4 of 17 Document 1
business in the State of Wisconsin for purposes of issuing insurance coverage policies,

using David Bisek of Aegis Corporation as its registered agent, doing business at offices

located at 18550 West Capitol Drive, Brookfield, Wisconsin 53045. Upon information and

belief, Wisconsin County Mutual issued a policy of liability insurance to County, Sauve and

Department, and all their employees and/or agents thereof. By the terms of said policy,

Wisconsin County Mutual agreed to pay any and all sums for which County, Sauve and

Department and/or their agents and employees might be held legally liable for injuries or

damages caused by County, Sauve, Department and/or their employees and agents. Upon

information and belief, said Wisconsin County Mutual insurance policy was in full force and

effect during all time periods relevant here. Pursuant to Wis. Stat. § 803.04, ABC is a proper

party to this action.

       16.     Aramark Services, Inc. (“Aramark”), upon information and belief, is a

Pennsylvania Corporation licensed to do business in the State of Wisconsin and has a

principal business address at 2400 Market Street, Philadelphia, PA 19103. Upon

information and belief, Aramark’s registered agent in the State of Wisconsin is C T

Corporation System, 301 S. Bedford Street, Suite 1, Madison, WI 53703.

       17.     Defendant ABC Insurance Company, upon information and belief, is a

domestic insurance company duly conducting business in the State of Wisconsin and is

engaged in the business, among other things, of issuing policies of insurance within the

State of Wisconsin. Upon information and belief, prior to and including all relevant times

herein, ABC issued a policy of liability insurance to Marinette County and all its employees

and/or agents thereof. By the terms of said policy, ABC agreed to pay any and all sums for

which Marinette County and/or its agents and employees might be held legally liable for

injuries or damages caused by Marinette County and/or its employees and agents. Upon


                                      -5-
         Case 1:20-cv-01683-WCG Filed 11/08/20 Page 5 of 17 Document 1
information and belief, said ABC insurance policy was in full force and effect during all time

periods relevant here. Pursuant to Wis. Stat. § 803.04, Wisconsin County Mutual is a

proper party to this action.

       18.     Defendant DEF Insurance Company, upon information and belief, is a

domestic insurance company duly conducting business in the State of Wisconsin and is

engaged in the business, among other things, of issuing policies of insurance within the

State of Wisconsin. Upon information and belief, prior to and including all relevant times

herein, DEF issued a policy of liability insurance to Advanced and all its employees and/or

agents thereof. By the terms of said policy, DEF agreed to pay any and all sums for which

Advanced and/or its agents and employees might be held legally liable for injuries or

damages caused by Advanced and/or its employees and agents. Upon information and

belief, said DEF insurance policy was in full force and effect during all time periods relevant

here. Pursuant to Wis. Stat. § 803.04, DEF is a proper party to this action.

       19.     Defendant GHI Insurance Company, upon information and belief, is a

domestic insurance company duly conducting business in the State of Wisconsin and is

engaged in the business, among other things, of issuing policies of insurance within the

State of Wisconsin. Upon information and belief, prior to and including all relevant times

herein, GHI issued a policy of liability insurance to Nurse Eland, Doctors 1-10 and Nurses

1-10 and all their employees and/or agents thereof. By the terms of said policy, GHI agreed

to pay any and all sums for which Doctors 1-10 and/or their agents and employees might

be held legally liable for injuries or damages caused by Doctors 1-10 and/or its employees

and agents. Upon information and belief, said GHI insurance policy was in full force and

effect during all time periods relevant here. Pursuant to Wis. Stat. § 803.04, GHI is a proper

party to this action.


                                      -6-
         Case 1:20-cv-01683-WCG Filed 11/08/20 Page 6 of 17 Document 1
       20.    Defendant JKL Insurance Company, upon information and belief, is a

domestic insurance company duly conducting business in the State of Wisconsin and is

engaged in the business, among other things, of issuing policies of insurance within the

State of Wisconsin. Upon information and belief, prior to and including all relevant times

herein, JKL issued a policy of liability insurance to Aramark. By the terms of said policy,

JKL agreed to pay any and all sums for which Aramark and/or its agents and employees

might be held legally liable for injuries or damages caused by any such liability. Upon

information and belief, said JKL insurance policy was in full force and effect during all time

periods relevant here. Pursuant to Wis. Stat. § 803.04, JKL is a proper party to this action.

       21.    Upon information and belief, County and/or Department and Advanced

entered into a contract (“Contract”) by which Advanced agreed to provide and be

responsible for the medical care at the Jail on behalf of County and Department.

       22.    Upon information and belief, Aramark has a contract (“Food Contract”) with

the County and/or the Department to supply food services to the Jail, and pursuant to that

Food Contract, is responsible for all aspects of food preparation and safety, including for

the accounting of all tools and equipment used in the Jail’s kitchen, including all cutting

boards.

       23.    On July 18, 2019, written Notice of Injury was sent to Sheriff Jerry Suave and

Ms. Kathy Brandt. Attached hereto and incorporated herein as Exhibit A is a true and

correct copy of the Notice of Injury.

       24.    A Notice of Claim, dated July 19, 2020, was served on Marinette County and

the Marinette County Sheriff’s Department. Attached hereto and incorporated herein as

Exhibit B is a true and correct copy of the Notice of Claim that was served on the County

and Department. Contained within Exhibit B and Exhibits 1 through 5, which are exhibits


                                       -7-
          Case 1:20-cv-01683-WCG Filed 11/08/20 Page 7 of 17 Document 1
used for the Notice of Claim and incorporated herein.

       25.    The Marinette County Board considered the Notice of Claim on May 26,

2020. A Notice of Disallowance, dated June 11, 2020, was issued to Clubb. Attached

hereto and incorporated herein as Exhibit C is a true and correct copy of the Notice of

Disallowance.

                                 STATEMENT OF FACTS

       26.    Clubb was in the custody of the Jail on September 13, 2018.

       27.    While eating a meal at the Jail on September 13, Clubb bit into a piece of

hard plastic that appeared to be from a cutting board. As a result of biting into his meal and

the piece of hard plastic, Clubb broke his tooth.

       28.    Had Aramark actually inspected all of its cutting boards, it would have

discovered that one was heavily damaged and would have searched for the missing piece

to prevent injury or death to Jail inmates, including Clubb.

       29.    Clubb turned the hard piece of plastic over to Sgt. Brian Wruk, who admitted

that he received the piece of hard plastic from Clubb, yet he turned it over to the “kitchen”

rather than preserving it. Attached hereto and incorporated herein as Exhibit 1 is a true

and correct copy of a July 19, 2019 email from Sgt. Wruk.

       30.    Clubb filed an Inmate Grievance Form on September 14, 2018, complaining

about the pain to his tooth. Attached hereto and incorporated herein as Exhibit 2 is a true

and correct copy of a September 14, 2018 Inmate Grievance Form

       31.    After he complained about his tooth, Clubb was provided Tylenol by medical

staff with Advanced on several occasions, rather than taken immediately to see a dentist

to treat the broken tooth.




                                     -8-
        Case 1:20-cv-01683-WCG Filed 11/08/20 Page 8 of 17 Document 1
       32.    In fact, according to records obtained from Marinette County, nurse Ashley

Eland noted on September 24, 2018 that Clubb had broken teeth based on her observation.

Attached hereto and incorporated herein as Exhibit 3 is a true and correct copy of Clubb’s

Dental Progress Note and County Jail Sick Call request, dated September 24, 2018.

       33.    Despite numerous complaints, Clubb was not taken to see a dentist until

October 19, 2018, or 37 days later, where he was prescribed Clindamycin to treat the

infection that had developed.

       34.    Subsequently, Clubb again went to the dentist on October 25, 2018, when he

had three of his teeth removed. The two other teeth that were removed were infected

because of the failure to treat the broken tooth. Attached hereto and incorporated herein

as Exhibit 4 is a true and correct copy of Clubb’s Dental record from Magnin, Oberdorfer

& VanLaanen Family Dentistry.

       35.    Clubb filed at least 5 grievances with the Jail complaining about his treatment

and the lack of appropriate medical care.

       36.    The County Defendants were negligent in their failure to supervise Aramark,

the food vendor, with regards to the plastic cutting board finding its way into Clubb’s food.

       37.    The County Defendants were negligent in their failure to supervise Advanced

Correctional for the failure to provide appropriate dental treatment to Clubb for 42 days,

resulting in the loss of two additional teeth, and perhaps, other teeth soon because of the

infection.

       38.    As a direct and proximate result of the intentional, reckless and/or negligent

acts and omissions of the County Defendants, which acts and omissions were carried out

under the authority of Marinette County, Clubb suffered disability, pain, and suffering.

       39.    Marinette County had constructive knowledge of the injuries to Clubb based


                                      -9-
         Case 1:20-cv-01683-WCG Filed 11/08/20 Page 9 of 17 Document 1
on his oral and written complaints of September 13 and 14, 2018. See Exhibits 1 and 2.

       40.      Upon information and belief, the Department has a defacto policy of not

providing adequate medical care to inmates, and more specifically, has a defacto policy of

refusing to provide outside medical care to its inmates. The employees and agents of the

Department enforce this defacto policy by refusing to allow inmates to receive outside

medical care.

       41.      But for the delay in providing medical treatment to Clubb, his teeth would not

have required retraction and removal.

                                        COUNT 1
                    Deliberate Medical Indifference/Failure to Provide
                     Adequate Medical Treatment - 42 U.S.C. § 1983
                      (Against County Defendants and Advanced)

       42.      Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated here.

       43.      Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated here.

       44.      Defendants are aware or should know that prisoners and other persons in

their custody require timely medical treatment.

       45.      Defendants were aware that Clubb was injured and that he required

subsequent medical treatment.

       46.      Clubb complained incessantly about his injuries and demanded that

Defendants provide him medical care.

       47.      Defendants failed to provide or allow Clubb to seek medical treatment for his

injuries and were deliberately indifferent to his injuries.

       48.      The responsibility for providing medical treatment to Clubb was on County,

Department, Advanced, John Does 1-10, Doctors 1-10 and Nurses 1-10.

                                     - 10 -
        Case 1:20-cv-01683-WCG Filed 11/08/20 Page 10 of 17 Document 1
       49.    Defendants County and Advanced failed to have adequate policies and

procedures in place for medical treatment of inmates who required care that could not be

provided at the Jail.

       50.    Plaintiff alleges on information and belief that all Defendants associated with

County, Department and Advanced unreasonably withheld necessary medical treatment

and care from Clubb during his incarceration at the Jail.

       51.    Plaintiff alleges on information and belief that all Defendants associated with

County, Department and Advanced failed to provide the necessary medical treatment and

care to Clubb during his incarceration at the Jail.

       52.    At all relevant times, Defendants, in failing to provide or unreasonably

withholding medical care and treatment to Clubb, have acted under color of State law to

deprive Clubb of his federal and state constitutionally-protected rights, including, but not

limited to, the right to be free of cruel and unusual punishment, guaranteed by the Eighth

and Fourteenth Amendments to the United States Constitution. The injuries Clubb suffered,

including conscious pain and suffering, trauma from his physical injuries, emotional

anguish and future pain and suffering, are the direct result of Defendants’ failure to provide

or unreasonably withholding adequate medical care and treatment to Clubb.

       53.    Clubb has been injured in an amount to be determined by a jury.

       54.    By virtue of 42 U.S.C. § 1988, Clubb is entitled to and does demand an award

of reasonable attorney fees and costs according to proof.

                                     COUNT 2
                          Failure to Train and Supervise
      (Against County, Department and Sauve – pursuant to Wis. Stat. § 1983)

       55.    Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated herein.


                                     - 11 -
        Case 1:20-cv-01683-WCG Filed 11/08/20 Page 11 of 17 Document 1
       56.    Defendants John Does 1-10, Doctors 1-10 and Nurses 1-10 were negligent

and derelict in their duties and responsibilities, whether by law or pursuant to the Contract.

       57.    These Defendants actions resulted in an injury to Clubb, and caused him pain

and suffering, among other things.

       58.    At all material times to this Complaint, County, Department and Advanced

had a duty to hire and supervise properly trained personnel to provide adequate and

appropriate medical care to inmates at the Jail, including Clubb.

       59.    But for the failure of County, Department and Advanced to properly supervise

their agents, contractors and employees, Clubb would not have suffered his injuries and

great conscious pain and suffering, and other forms of damages.

       60.    As a direct and proximate result of the negligence of Defendants County,

Department and Advanced, Clubb has suffered conscious pain and suffering, great

physical and emotional pain and suffering, medical expenses, among other damages, in

an amount to be proven at trial.

                                         COUNT 3
                                        Negligence
                         (Against all non-Insurance Defendants)

       61.    Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated herein.

       62.    Defendants all owed Clubb a duty of care as an inmate at the Jail.

       63.    Defendants failed to exercise and breached their duty of care owed to Clubb

by failing to provide him adequate medical care with regards to his injuries, and especially

with regards to the injuries to his teeth.

       64.     Defendants also breached their duty of care that they owed to Clubb by their

actions and inactions.


                                     - 12 -
        Case 1:20-cv-01683-WCG Filed 11/08/20 Page 12 of 17 Document 1
       65.     As a result of this breach of the duty of care, Defendants’ actions are a

substantial cause of conscious pain and suffering suffered Clubb and increased his mental

pain and anguish.

       66.     By reason of the foregoing and in other respects not enumerated herein,

Defendants violated the standard of care owed to Clubb and were negligent.

       67.     Clubb’s injuries were solely and proximately caused by the negligence of the

Defendants.

       68.     As a direct result of the actions and inactions of the Defendants, Clubb has

suffered conscious pain and suffering and suffered damages in an amount to be

determined at trial.

                                        COUNT 4
                    Violation of Wis. Stat. 101.11 (Safe Place Claim)
                 (Against County Defendants, Advanced and Aramark)

       69.     Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated herein.

       70.     County, Department, Advanced and Aramark are all considered to be an

“employer” as that term is defined in Wis. Stat. § 101.11.

       71.     County and Department are considered to be “owners” as that term is defined

in Wis. Stat. § 101.11.

       72.     The Jail is considered a “place of employment” and a “public building” as

those term are defined in Wis. Stat. § 101.11.

       73.     Clubb is considered a “frequenter” as that term is defined in Wis. Stat. §

101.11.




                                       - 13 -
          Case 1:20-cv-01683-WCG Filed 11/08/20 Page 13 of 17 Document 1
        74.      By failing to keep the provide adequate medical care to inmates at the Jail,

County, Department, Advanced and Aramark have violated the Wisconsin Safe-Place

Statute, Wis. Stat. § 101.11.

        75.      As a result of the County Defendants, Advanced and Aramark’s violation of

Wisconsin Safe-Place Statute, Clubb has suffered damages in an amount to be determined

at trial.

                                        COUNT 5
                                Municipal (Monell) Liability
            (Against County, Sauve and Advanced – pursuant to Wis. Stat. § 1983)

        76.      Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated herein.

        77.      Prior to September 13, 2018, Defendants County, through Sauve and other

supervisory members of the Department, and Advanced knew, based upon numerous

complaints by inmates of the Jail, that the Department failed or refused to provide adequate

medical care to inmates of the Jail.

        78.      Prior to September 13, 2018, Defendants County, through Sauve and other

supervisory members of the Department, and Advanced knew, based upon numerous

complaints by inmates of the Jail, that Advanced failed or refused to provide adequate

medical care to inmates of the Jail.

        79.      Despite this knowledge, Defendants County, through Sauve and other

supervisory members of the Department, and Advanced failed to take those steps

necessary to provide adequate training and/or supervision to the Department’s or

Advanced’s employees and agents to ensure that inmates of the Jail received adequate

medical care as required by federal, state, and local law, and the United States

Constitution.


                                         - 14 -
            Case 1:20-cv-01683-WCG Filed 11/08/20 Page 14 of 17 Document 1
       80.    Defendants County, Sauve and/or Advanced’s failure to provide adequate

medical care amounts to a deliberate indifference on the party of County, through Sauve

and the Department, and Advanced to the constitutional rights of Clubb and others similarly

situated inmates of the Jail.

       81.    The deliberate indifference of County, through Sauve and/or other

supervisory members of the Department, and Advanced to the constitutional rights of

inmates as to adequate medical care, despite repeated complaints and demands, directly

and proximately caused Clubb, with respect to the allegations contained herein, to sustain

pain, suffering, disability, embarrassment, humiliation, distress and a deprivation of his

constitutional rights in an amount to be determined at trial.

                                       COUNT 6
                               State Law Indemnification
                        (Against Defendant Washington County)

       82.    Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated herein.

       83.    Pursuant to Wis. Stat. § 895.46, Defendant Washington County is obligated

to pay any tort judgment for damages for which its employees are liable for acts occurring

within the scope of their employment.

       84.    At all times material hereto, Defendants Washington County, Sauve and

Does 1-10, as alleged herein, committed the acts under color of law and within the scope

of their employment with Defendant Washington County.

                                        COUNT 7
                        Direct Action Statute – Wis. Stat. § 632.24
                       (Against Defendant Insurance Companies)

       85.    Clubb incorporates by reference all of the allegations set forth in the

preceding paragraphs as if fully stated and alleged herein.


                                     - 15 -
        Case 1:20-cv-01683-WCG Filed 11/08/20 Page 15 of 17 Document 1
       86.    At all material times and upon information and belief, all non-insurance

defendants had in full force and effect one or more policies of insurance that provided

coverage to each of them, insuring them against liability for their negligence and the

negligence of their agents and employees, and agreeing to pay any and all amounts that

Defendants and their agents and employees may become legally obliged to pay for the

aforementioned damages.

       87.    Pursuant to Wis. Stat. §803.04, Defendants Wisconsin County Mutual, ABC,

DEF, GHI and JKL are proper parties to this action.

       88.    Pursuant to Wisconsin’s Direct-Action Statute, Wis. Stat. §632.24, Clubb is

allowed to maintain this lawsuit directly against Defendants Wisconsin County Mutual,

ABC, DEF, GHI and JKL.

                                           COUNT 8
                                          Negligence
                                       (Against Aramark)

       89.    Clubb repeats and realleges the allegations contained in the preceding

paragraphs as if fully stated herein.

       90.    Aramark, as the food provider to the Jail, owed Clubb and the other inmates

a duty to ensure that foreign objects, such as the hard-plastic cutting board, did not get into

the food of the inmates at the Jail.

       91.    Aramark breached its duties to Clubb and the other inmates by failing to

prevent foreign objects from getting into the food supplied to Clubb and the other inmates.

       92.    Aramark’s breached of its duties was a direct cause of Clubb’s broken tooth

and subsequent extraction of his teeth.

       93.    As a result of Aramark’s breached of its duties, Clubb was injured in an

amount to be determined at trial, but more than $75,000.00.


                                     - 16 -
        Case 1:20-cv-01683-WCG Filed 11/08/20 Page 16 of 17 Document 1
         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         1.    For judgment in an amount equal to Plaintiff’s compensatory damages, and

past and future medical expenses and pain and suffering, in an amount to be proven at

trial;

         2.    For any economic and non-economic damages not specifically enumerated

herein;

         3.    For punitive damages, to be awarded by a jury;

         4.    For the costs, disbursements and expenses incurred by Plaintiff in bringing

this action, including any actual attorney’s fees pursuant to 42 U.S.C. § 1988;

         5.    For interest, attorney’s fees and costs; and,

         6.    For such other relief as may be just and equitable

Dated this 8th day of November, 2020.

                                                CADE LAW GROUP LLC

                                                By: s/Nathaniel Cade, Jr.
                                                     Nathaniel Cade, Jr.
                                                     P.O. Box 170887
                                                     Milwaukee, WI 53217
                                                    (414) 255-3802 (phone)
                                                    (414) 255-3804 (fax)
                                                    nate@cade-law.com

                                                Attorneys for Plaintiff

                 PLAINTIFF DEMANDS A TRIAL BY JURY OF TWELVE




                                       - 17 -
          Case 1:20-cv-01683-WCG Filed 11/08/20 Page 17 of 17 Document 1
